Appeal by the defendant from a resentence of the Supreme Court, Kings County (Brennan, J.), imposed June 9, 2011, upon *1068his conviction of robbery in the first degree, upon a jury verdict, the resentence being a period of postrelease supervision in addition to a determinate term of imprisonment previously imposed on July 29, 2002.
Ordered that the resentence is affirmed.
Contrary to the defendant’s contention, his resentencing to a term which included the statutorily required period of post-release supervision did not subject him to double jeopardy or violate his right to due process of law since, at the time he was resentenced, he had not yet completed the sentence of imprisonment originally imposed upon him (see People v Lingle, 16 NY3d 621, 630 [2011]; People v Riley, 103 AD3d 818 [2013]; People v Quinones, 103 AD3d 756 [2013]; People v Lovett, 102 AD3d 812 [2013]; People v Davis, 102 AD3d 808, 809 [2013]; People v Harpe, 100 AD3d 657 [2012], lv denied 20 NY3d 1011 [2013]).
Rivera, J.E, Dickerson, Leventhal and Hall, JJ., concur.